 Case 2:19-cv-08766-DMG-AGR Document 30 Filed 06/04/20 Page 1 of 3 Page ID #:1006




 1   Kevin Kneupper, Esq. (CA SBN 325413)
     Kneupper & Covey, PC
 2   4475 Peachtree Lakes Dr.
     Berkeley Lake GA 30096
 3   512-420-8407
     kevin@kneuppercovey.com
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
                                                )   Case No.: 2:19−cv−08766 DMG (AGRx)
11   STEPHANIE CUMMINGS,                        )
                                                )   STIPULATION TO EXTEND TIME
12              Plaintiff,                      )
                                                )   TO RESPOND TO INITIAL
13        vs.                                   )   COMPLAINT BY NOT MORE THAN
                                                )   30 DAYS (L.R. 8-3)
14   RALPH EMERSON WYER et al,                  )
                                                )
                Defendants                      )
15
                                                    Complaint Served: May 12, 2020 (Adept
16                                                  Life Science LLC); May 18, 2020 (Adept
                                                    Life Science Holdings LLC); May 19,
17
                                                    2020 (Michael Shields); May 19, 2020
18                                                  (Windy Shields); May 21, 2020
19
                                                    (Nutraboom LLC)

20                                                  Current Response Date: June 2, 2020
21                                                  (Adept Life Science LLC); June 8, 2020
                                                    (Adept Life Science Holdings LLC); June
22
                                                    9, 2020 (Michael Shields); June 9, 2020
23                                                  (Windy Shields); June 11, 2020
24
                                                    (Nutraboom LLC)

25                                                  New Response Date: June 30, 2020 for
26                                                  Defendants Adept Life Science LLC,
                                                    Adept Life Science Holdings LLC,
27
                                                    Michael Shields, Windy Shields,
28                                                  Nutraboom LLC, and Michael and Windy



                             STIPULATION TO EXTEND TIME TO RESPOND - 1
 Case 2:19-cv-08766-DMG-AGR Document 30 Filed 06/04/20 Page 2 of 3 Page ID #:1007




 1
                                                    Shields in their capacity as the John Doe
                                                    Trustees of the Nutraboom Trust
 2

 3
           Pursuant to Local Rule 8-3 of the United States District Court for the Central District
 4
     of California, Plaintiff Stephanie Cummings and Defendants Adept Life Science LLC,
 5
     Adept Life Science Holdings LLC, Michael Shields, Windy Shields, Nutraboom LLC, and
 6
     Michael and Windy Shields in their capacities as the John Doe Trustees of the Nutraboom
 7
     Trust, by and through their respective counsel of record, hereby stipulate as follows:
 8
           WHEREAS Plaintiff’s Second Amended Complaint was served on Adept Life
 9
     Science LLC on May 12, 2020; on Adept Life Science Holdings LLC on May 18, 2020;
10
     on Michael Shields on May 19, 2020; on Windy Shields on May 19, 2020, and on
11
     Nutraboom LLC on May 21, 2020;
12
           WHEREAS Defendants Michael and Windy Shields in their capacity as the John
13
     Doe Trustees of the Nutraboom Trust have stipulated that their counsel, Jeffrey W. Shields,
14
     accepts service of the Second Amended Complaint on their behalf as of June 1, 2020;
15
           WHEREAS Defendants’ deadlines to respond to the Second Amended Complaint
16
     are currently June 2, 2020 for Adept Life Science LLC; June 8, 2020 for Adept Life Science
17
     Holdings LLC; June 9, 2020 for Michael Shields; June 9, 2020 for Windy Shields, and
18
     June 11, 2020 for Nutraboom LLC;
19
           WHEREAS the parties have agreed to an extension of time for Defendants Adept
20
     Life Science LLC, Adept Life Science Holdings LLC, Michael Shields, Windy Shields,
21
     Nutraboom LLC, and Michael and Windy Shields in their capacity as the John Doe
22
     Trustees of the Nutraboom Trust to respond until June 30, 2020;
23
           WHEREAS no prior extensions of time have been requested or granted;
24
           THEREFORE, IT IS HEREBY STIPULATED that the time for Defendants Adept
25
     Life Science LLC, Adept Life Science Holdings LLC, Michael Shields, Windy Shields,
26
     Nutraboom LLC, and Michael and Windy Shields in their capacity as the John Doe
27
     Trustees of the Nutraboom Trust within which to respond to Plaintiff’s Second Amended
28
     Complaint in this matter shall be extended to June 30, 2020.


                              STIPULATION TO EXTEND TIME TO RESPOND - 2
 Case 2:19-cv-08766-DMG-AGR Document 30 Filed 06/04/20 Page 3 of 3 Page ID #:1008




 1                                              Dated this 4th day of June, 2020
 2
                                                                        /s/ Kevin Kneupper /s/
 3

 4
                                                                  Kevin Kneupper
                                                                  Attorney for Plaintiff
 5
                                                                  Stephanie Cummings and
 6                                                                the putative Class
 7                                              Dated this 4th day of June, 2020
 8
                                                                   /s/ Jeffrey W. Shields /s/
 9
                                                                  Jeffrey W. Shields
10
                                                                  Attorney for Defendants
11                                                                Adept Life Science LLC,
12
                                                                  Adept Life Science
                                                                  Holdings LLC, Michael
13                                                                Shields, Windy Shields,
14                                                                and Nutraboom LLC
15

16                         Local Rule 5-4.3.4(a)(2)(i) Certification
17         Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests that
18   concurrence in the filing of the document has been obtained from each of the other
19   signatories.
20
                                                                        /s/ Kevin Kneupper /s/
21
                                                                            Kevin Kneupper
22

23

24

25

26

27

28




                            STIPULATION TO EXTEND TIME TO RESPOND - 3
